COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-109-CR
NO. 2-05-110-CR
 
  
  
EX 
PARTE SPENCER PARKER
 
  
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
August 3, 2004, pursuant to a plea bargain, Appellant pled guilty to aggravated 
assault with a deadly weapon and aggravated assault on a public servant with a 
deadly weapon, and the trial court sentenced him to six years’ confinement for 
each offense, such sentences to run concurrently.  On March 9, 2005, the 
Texas Court of Criminal Appeals denied his postconviction applications for 
habeas corpus in these two cases.  On March 31, 2005, Appellant filed a 
notice of appeal in each case.  To the extent that he is appealing from his 
convictions and sentences, his notices of appeal were filed untimely.2  To the extent that he is appealing from the Court of 
Criminal Appeals’ denial of his applications for writ of habeas corpus, we do 
not have authority to review the Court of Criminal Appeals’ rulings.3  We sent a letter to Appellant requesting a response 
showing grounds for continuing the appeals, as it appeared we lacked 
jurisdiction.  We received no response.  Accordingly, we dismiss these 
cases for want of jurisdiction.4
    
                                                                           PER 
CURIAM
 
 
 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P.47.2(b)
 
DELIVERED: 
May 5, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tex. R. App. P. 
26.2(a)(1).
3.  
See Tex. Const. art. V, § 
5.
4.  
See Tex. R. App. P. 
26.2(a)(1), 43.2(f).